DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner thanks the Applicant for the Arguments/Remarks in Response the Office Action of 20SEP2021. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejection of Claim 5 have been fully considered and are persuasive.  The 35 USC 112(b) Rejection of Claim 5 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102(a)(1) Rejections of Claims 5-7 have been fully considered and are persuasive.  The 35 USC 102(a)(1) Rejections of Claims 5-7 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of claim amendments, as stated below. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 1-4, 8-10 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 1-4, 8-10 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of claim amendments, as stated below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schaefera, et alia (US 2002/0090578), hereinafter Schaefera. 
Regarding Claim 10, Schaefera discloses a seamless metal can having grooves of a fine periodic structure formed in the outer surface of a metallic can body portion to express a structural color using the method of transferring grooves of a fine periodic structure by plastically working a metallic base material (Para [0055], Ln 1-4). 
Examiner notes the disclosure of “drawn and ironed cans” has been interpreted as referring to seamless metal cans.
Examiner note: the limitation “using the method of transferring grooves of a fine period structure by plastically working a metallic base material according to claim 8” have been deemed to be product by process limitations.  Accordingly, the claims are not limited by the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  As such, the examiner contends that the seamless can as disclosed by Schaefera provides the structure of a seamless metal can having grooves of fine periodic structure to express a structural color as noted cited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Holly (US 5,458,827), hereinafter Holly, in view of Parker, et alia (US 5,327,825), hereinafter Parker and McGrew (US 5,521,030), hereinafter, McGrew. 
Regarding Claim 1, Holly discloses a method of forming grooves in a diamond surface by irradiating at least part of the diamond surface (Col 3, Ln 62-67, Col 4, Ln 1-14) having a mean surface roughness Ra of not more than 0.1 µm with a laser beam of a pulse width of not less than 1 ns (Col 3, Ln 39-51) generating a grooved profile (Col 3, Ln 62-67, Col 4, Ln 1-14). 
Holly further discloses the diamond surface in which the grooves are formed is a diamond film having a polycrystalline structure formed by a CVD method (Col 1, Ln 26-28, Col 2, Ln 28-34). 
Holly discloses shaping the diamond surface to a desired figure or shape, and to obtain high quality and accurate optical surfaces on diamond (Col 2, Ln 9, 12-13), however Holly is not explicit to grooves of a fine periodic structure.  Parker teaches a die, having a surface prepared for transferring a hologram (grooves of a fine periodic structure) from the die onto a polished product surface (Col 4, Ln 11-14).  
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as disclosed by Holly, by creating grooves of a fine periodic structure on the surface, as taught by Parker, in order to obtain a high quality and accurate optical surface on the diamond. 
Holly discloses polishing the diamond surface, however Holly is silent on polishing prior to grooving.  McGrew teaches an apparatus for preparing a surface with a grooves of a fine periodic structure (i.e., a hologram).  McGrew further teaches polishing the surface prior to preparing the surface (Col 4, Ln 2-5), in order to remove imperfections in the surface which might result in a lower quality final product (Col 4, Ln 8-11).  McGrew is not explicit to the mean surface roughness of the surface, however a skilled Artisan would recognize that the surface roughness would need to be less than the intended depth of the grooves which were to be created on the surface, in order to make the grooves observable. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined Holly/Parker, to polish the diamond surface, as taught by McGrew, so as to have a mean surface roughness Ra of not more than 0.1 µm prior to forming the grooves, in order to make the grooves observable. 
Examiner notes the limitation “grooves of a fine periodic structure” has been interpreted to mean a hologram, consistent with the instant application.  Examiner further notes the limitation “periodic intensity profile” has been interpreted to be synonymous with grooves of a fine periodic structure, i.e., a hologram. 
Regarding Claim 2, combined Holly/Parker/McGrew teaches all aspects of the claimed invention, as stated above.  Holly is not explicit to a structural color.  McGrew teaches that the grooves of a fine periodic structure (i.e., a hologram) may be a structural color (Col 3, Ln 8-11). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined Holly/Parker/McGrew, to create said grooves of the fine periodic structure are regularly arranged to express a structural color, as taught by McGrew, to obtain the desired appearance of the finished product. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Holly, in view of Parker, McGrew and Farah (US 7,512,297), hereinafter, Farah. 
Regarding Claim 3, combined Holly/Parker/McGrew teaches all aspects of the claimed invention, as stated above.  Holly is silent to the fluence of the laser.  Farah teaches a method and apparatus for creating grooves (Col 12, Ln 11-12) on a polished (Col 11, Ln 18), polycrystalline (Col 11, Ln 45) surface, having a specified surface roughness (Col 11, Ln 19-20) using a laser (Col 12, Ln 18).  Farah further teaches the laser fluence is a parameter which is controlled to yield controllable etch rate and minimize the effect of debris on the wave guiding film (Col 17, Ln 48-52) and further teaches an example fluence of 5.679 J/cm2 (Col 17, Ln 63), which is in excess of 200 mJ/cm2. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined Holly/Parker/McGrew, to irradiate the diamond surface said laser beam with a fluence of not less than 200 mJ/cm2, as taught by Farah, in order to yield the desired etch rate and minimize the effect of debris on the wave guiding film. 
Regarding Claim 4, combined Holly/Parker/McGrew/Farah teaches all aspects of the claimed invention, as stated above.  Holly is silent to the wavelength of the laser.  Farah teaches the use of a laser having wavelength between 180 nm and 400 nm, which is less than 1064 nm, in order to yield smooth edges cut by the laser, which reduce the scattering of light. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined Holly/Parker/McGrew/Farah, use of a laser having wavelength of shorter than 1064 nm, in order to yield smooth edges cut by the laser, which reduce the scattering of light. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGrew, in view of Farah and Holly. 
Regarding Claim 5, McGrew discloses a mold for plastic work including a rigid member of which the working surface is the surface of a diamond (Col 2, Ln 28-30). 
McGrew further teaches grooves of a fine periodic structure are formed in the diamond surface (Col 4, Ln 54-56) by irradiating at least part of the diamond surface with a laser beam (Col 6, Ln 114-16) generating a periodic intensity profile (Col 3, Ln 8-11), the diamond surface in which the grooves are formed is polished prior to forming the grooves (Col 4, Ln 3-5), and the grooves of the fine periodic structure being regularly arranged to express a structural color (Col 3, Ln 8-11). 
McGrew further teaches polishing the surface prior to preparing the surface (Col 4, Ln 2-5), in order to remove imperfections in the surface which might result in a lower quality final product (Col 4, Ln 8-11).  McGrew is not explicit to the mean surface roughness of the surface, however a skilled Artisan would recognize that the surface roughness would need to be less than the intended depth of the grooves which were to be created on the surface, in order to make the grooves observable. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mold for plastic work including a rigid member of which the working surface is the surface of a diamond, as disclosed by McGrew, to polish the diamond surface, so as to have a mean surface roughness Ra of not more than 0.1 µm prior to forming the grooves, in order to make the grooves observable. 
McGrew further discloses a laser wavelength 457 nm, which is less than 1064 nm.  Farah teaches a method and apparatus for creating grooves (Col 12, Ln 11-12) on a polished (Col 11, Ln 18), polycrystalline (Col 11, Ln 45) surface, having a specified surface roughness (Col 11, Ln 19-20) using a laser (Col 12, Ln 18).  Farah further teaches the use of a laser having wavelength which is less than 1064 nm, in order to yield smooth edges cut by the laser, which reduce the scattering of light. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mold for plastic work including a rigid member of which the working surface is the surface of a diamond, as disclosed by McGrew, to use a laser having wavelength which is less than 1064 nm, as taught by Farah, in order to yield smooth edges cut by the laser, which reduce the scattering of light. 
McGrew is silent to the pulse width of the laser.  Holly teaches an apparatus for forming grooves in a diamond surface using a laser.  Holly further teaches a laser beam of a pulse width of not less than 1 ns (Col 3, Ln 39-51) generating a grooved profile (Col 3, Ln 62-67, Col 4, Ln 1-14).  Holly further teaches this type of laser may be used like the tool bit tip of a single point machine tool, allowing for precise control of the cut (Col 3, Ln 32-39). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mold for plastic work including a rigid member of which the working surface is the surface of a diamond, as taught by combined McGrew/Farah, to use a laser of a pulse width of not less than 1 ns, allowing for precise control of the cut. 
McGrew is further silent to the structure and method of manufacture of the diamond surface.  Holly teaches the diamond surface in which the grooves are formed is a diamond film having a polycrystalline structure formed by a CVD method (Col 1, Ln 26-28, Col 2, Ln 28-34). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mold for plastic work including a rigid member of which the working surface is the surface of a diamond, as taught by combined McGrew/Farah/Holly, to form the diamond surface in which the grooves are formed, as a diamond film having a polycrystalline structure formed by a CVD method, in order to provide a cost effective method of applying a wear resistant surface for the mold. 
McGrew further teaches polishing the surface prior to preparing the surface (Col 4, Ln 2-5), in order to remove imperfections in the surface which might result in a lower quality final product (Col 4, Ln 8-11).  McGrew is not explicit to the mean surface roughness of the surface, however a skilled Artisan would recognize that the surface roughness would need to be less than the intended depth of the grooves which were to be created on the surface, in order to make the grooves observable. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined McGrew/Farah/Holly, to polish the diamond surface, as disclosed by McGrew, so as to have a mean surface roughness Ra of not more than 0.1 µm prior to forming the grooves, in order to make the grooves observable. 
Examiner notes the limitation “grooves of a fine periodic structure” has been interpreted to mean a hologram, consistent with the instant application.  Examiner further notes the limitation “periodic intensity profile” has been interpreted to be synonymous with grooves of a fine periodic structure, i.e., a hologram. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew, in view of Farah, Holly and Schaefera, et alia (US 2002/0090578), hereinafter Schaefera. 
Regarding Claim 7, combined McGrew/Holly/Farah teaches all aspects of the claimed invention, as stated above.  McGrew is silent to ironing.  
Schaefera teaches an apparatus for creating grooves of the fine periodic structure onto a surface of a tool (Para [0033], Ln 6-13).  Schaefera further teaches the purpose of the mold is to perform an ironing process on the final product, as is well known in the art (Para [0030], Ln 5-11). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined McGrew/Farah/Holly, to utilize said mold for plastic work as a die for ironing work, as taught by Schaefera, as is well known in the art. 
Regarding Claim 8, combined McGrew/Farah/Holly teaches all aspects of the claimed invention, as stated above.  McGrew discloses the use of the mold for creating grooves of a fine periodic structure, i.e., a hologram, in the metallic base material (Col 2, Ln 54-56).  McGrew is silent to plastically working a metallic base material by using the mold for plastic work.  Schaefera teaches a method of using a mold (Para [0031], Ln 1-7), having a surface prepared for transferring a hologram (grooves of a fine periodic structure) by plastically working a metallic base material by using the mold to express a structural color (Examiner notes the expression of a structural color is interpreted as the use of a hologram to reflect coherent light) and, at the same time, transferring the grooves of the fine periodic structure onto the surface base material (Para [0055], Ln 1-4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined McGrew/Farah/Holly, to plastically to plastically work a metallic base material by using the mold for plastic work, as taught by Schaefera, in order to create the grooves of the fine periodic structure onto the surface base material. 
Regarding Claim 9, combined McGrew/Farah/Holly/Schaefera teaches all aspects of the claimed invention, as stated above.  McGrew is silent to the base material for the product formed by the mold.  Schaefera teaches a base material of aluminum or an aluminum alloy is used as said metallic base material (Para [0030], Ln 5-11). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a diamond surface, as taught by combined McGrew/Farah/Holly/Schaefera, to use a base material of aluminum or an aluminum alloy is used as said metallic base material, as taught by Schaefera, in order to create a decorative surface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stirbis, et alia (US 4,741,266), hereinafter Stirbis.  Stirbis teaches a can decorating apparatus. 
Simpson (US 5,643,523), hereinafter Simpson teaches a method of manufacturing diamond coated surfaces. 
Wu et alia (US 5,702,565), hereinafter Wu.  Wu teaches a method for using a laser to create a pattern in a surface. 
Xuan, et alia (US 6,297,910), hereinafter Xuan.  Xuan teaches a method for using a laser to create a pattern in a surface. 
Yoon, et alia (US 8,614,032), hereinafter Yoon.  Yoon teaches a method and apparatus for using a laser to create a pattern in a surface. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725